Name: 95/48/EC: Commission Decision of 22 February 1995 concerning the dates to be fixed by Member States for the submission of ' area' aid applications under the integrated administration and control system for certain Community aid schemes (the ' integrated system' ) (Only the German, Greek, Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  executive power and public service;  cooperation policy;  agricultural policy;  farming systems
 Date Published: 1995-03-08

 Avis juridique important|31995D004895/48/EC: Commission Decision of 22 February 1995 concerning the dates to be fixed by Member States for the submission of ' area' aid applications under the integrated administration and control system for certain Community aid schemes (the ' integrated system' ) (Only the German, Greek, Finnish and Swedish texts are authentic) Official Journal L 051 , 08/03/1995 P. 0019 - 0019COMMISSION DECISION of 22 February 1995 concerning the dates to be fixed by Member States for the submission of 'area' aid applications under the integrated administration and control system for certain Community aid schemes (the 'integrated system') (Only the German, Greek, Finnish and Swedish texts are authentic) (95/48/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (1), as amended by Regulation (EC) No 165/94 (2), and in particular Article 6 (2), thereof, Whereas Article 6 (2) of Regulation (EEC) No 3508/92 provided that the Commission may authorize Member States to fix a final date for the submission of an 'area' aid application between 1 April and the dates referred to in Articles 10, 11 and 12 of Council Regulation (EEC) No 1765/92 (3); whereas Member States must justify their choice of date, in particular by providing the Commission with a detailed working plan which demonstrates that the proposed date allows the time required for all relevant data to be made available for the proper administrative and financial management of the aid and for the necessary checks to be carried out; Whereas certain Member States have submitted to the Commission applications for the authorization of dates after 31 March accompanied by the relevant working plans; whereas the Commission has studied these applications; Whereas this measure is in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS DECISION: Article 1 The Commission hereby authorizes the Member States listed in the Annex hereto to fix the final dates mentioned there for the submission of the 'area' aid application in 1995. Article 2 This Decision is addressed to the Hellenic Republic, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden. Done at Brussels, 22 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 355, 5. 12. 1992, p. 1. (2) OJ No L 24, 29. 1. 1994, p. 6. (3) OJ No L 181, 1. 7. 1992, p. 12. ANNEX "" ID="1">Greece> ID="2">30 April"> ID="1">Austria> ID="2">15 May"> ID="1">Finland> ID="2">15 May"> ID="1">Sweden> ID="2">15 May">